FILED
                            UNITED STATES DISTRICT COURT                              MAR - 9 2010
                            FOR THE DISTRICT OF COLUMBIA                        Cleerk, u.s. District anCi
                                                                                    ankruptcy Courts
PAUL A. RANGALAW,

                       Plaintiff,

       v.                                              Civil Action No.
                                                                            10     ~3i4
DEPARTMENT OF HOMELAND
SECURITY, IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                       Defendant.

                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiff s application to proceed in forma pauperis and

pro se complaint. The application will be granted and the complaint will be dismissed.

        While plaintiff was in the custody of Immigration and Customs Enforcement, he was

transferred from the Hampton Roads Regional Jail to the Rappahannock Regional Jail. Because

the Rappahannock Regional Jail did not accept detainees' property, plaintiffs property was taken

to ICE's Washington Field Office for storage. According to plaintiff, ICE has lost his property,

and he now demands compensation.

       It appears that plaintiffs sale means of recovery comes under the Federal Tort Claims

Act ("FCTA"), see 28 U.S.C. § 1346(b)(1). The FTC A provides that the "United States shall be

liable [for tort claims] in the same manner and to the same extent as a private individual under

like circumstances." 28 U.S.C. § 2674(a). It requires that a claimant present his claim to the

appropriate federal agency prior to filing a civil action in a federal district court. McNeil v.

United States, 508 U.S. 106, 113 (1993); 28 U.S.C. § 2675(a) (requiring claimant to present

claim "for money damages for injury or loss of property ... caused by the negligent or wrongful

act or omission of any employee ofthe Government while acting within the scope of his office or



                                                                                                             3
employment ... to the appropriate Federal agency" from which written notice of the denial of the

claim has been forwarded to the claimant before a suit may be filed). It does not appear that

plaintiffhas exhausted of his administrative remedies by having presented his claim first to the

appropriate agency and, absent exhaustion, this Court lacks subject matter jurisdiction. See

McNeil, 508 U.S. at 113.

        The Court will dismiss this action for lack of subject matter jurisdiction. An Order

consistent with this Memorandum Opinion is issued separately on this same date.




DATE:    .,2,4;' ...
         ~/~/:JDrl>